IN THE COURT OF APPEALS OF IOWA

                                     No. 13-1835
                                 Filed July 30, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MICHELLE LYNN STANDIFORD,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Black Hawk County, George L.

Stigler, Judge.



       Michelle Standiford appeals her sentences following guilty pleas to four

counts, asserting the district court failed to state on the record its reasons for

denying probation and for ordering consecutive sentences. AFFIRMED.




       Mark C. Smith, State Appellate Defender, and Patricia Reynolds, Assistant

Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, Sheryl Soich, Assistant Attorney

General, Thomas J. Ferguson, County Attorney, and Linda Fangman, Assistant

County Attorney, for appellee.



       Considered by Potterfield, P.J., and Tabor and Mullins, JJ.
                                            2


POTTERFIELD, P.J.

       Michelle Standiford appeals her sentences following her Alford guilty pleas

to four criminal counts. She asserts the district court failed to state on the record

its reasons for denying probation and for ordering consecutive sentences. We

find the district court did provide sufficient reasons for both of these

determinations during the sentencing hearing. We affirm.

       I. Factual and Procedural Background

       Standiford entered an Alford guilty plea1 to four criminal counts2 on July

15, 2013. At the sentencing hearing on November 18, the State recommended a

prison sentence for each of the four counts for no more than five years and that

each sentence run concurrently.         Standiford requested suspended sentences

and supervised probation.

       The district court sentenced her to a maximum of five years for each of the

four counts. The first and second counts were to run concurrently, and the third

and fourth counts were also to run concurrently. However, the third and fourth

counts were to run consecutively to the first and second. Therefore, Standiford’s

sentence was a maximum of ten years.

       During the sentencing hearing, the district court explained to Standiford,

“[Y]ou have got a very long and involved criminal history[3] and it’s time you paid

the price so that maybe, just maybe it will cross your mind to stop doing what you
1
  An Alford plea allows a defendant to plead guilty while asserting innocence, i.e. without
admitting factual guilt. See North Carolina v. Alford, 400 U.S. 25, 37 (1970).
2
  Standiford’s plea was to two counts of forgery, one count of second-degree theft, and
one count of the unauthorized use of a credit card.
3
  The record shows Standiford has multiple felony convictions on theft and drug-related
charges, multiple grants of probation, and multiple residential facility commitments. In
one case, she absconded from probation. Her probation was revoked in one case, and
she has left her residential facility without permission in the past.
                                         3


have been doing.” It stated, “[W]hy you haven’t been sentenced to prison before,

I guess I don’t know. But today is your last day of freedom.” Additionally, the

district court explained, “I am really considering not going with the five years

concurrent on all four counts but stacking these.       Because you have been

allowed way too long to commit crime after crime after crime after crime and then

use your victimhood as reason why you shouldn’t pay the price.”

       Standiford now appeals the sentencing ruling, claiming that the district

court did not sufficiently state its reasons on the record for denying probation and

for imposing consecutive sentences.

       II. Scope and Standard of Review

       “We review sentencing challenges for errors at law.” State v. Liddell, 672
N.W.2d 805, 815 (Iowa 2003).

       III. Discussion

       A sentencing judge must state its reason for imposing a particular

sentence on the record. Iowa R. Crim. P. 2.23(3)(d); see State v. Barnes, 791
N.W.2d 817, 827 (Iowa 2010). It must also state on the record its reason for

imposing multiple sentences consecutively. State v. Jacobs, 607 N.W.2d 679,

690 (Iowa 2000).      The reasons provided need not be detailed; a cursory

explanation that allows for appellate review of the district court’s exercise of

discretion is sufficient. State v. Oliver, 588 N.W.2d 412, 414 (Iowa 1998); see

also State v. Johnson, 445 N.W.2d 337, 343 (Iowa 1989) (holding that even

“terse and succinct” explanations are adequate).
                                           4


       Standiford now asserts the district court “failed to give reasons for ordering

that some sentences be served consecutively.”           She asks us to vacate her

sentence and remand for a new sentencing hearing.

       However, the district court expressly provided reasons on the record for

ordering consecutive sentences. The court stated it was “considering not going

with the five years concurrent on all four counts but stacking these. Because you

have been allowed way too long to commit crime after crime . . . and then use

your victimhood as reason why you shouldn’t pay the price.” The district court

here is clearly discussing its inclination to impose consecutive sentences and its

underlying rationale. It is obvious the statement is an explanation for doing so—

the court even prefaces its reason with the word “because.”4

       The district court also made a separate statement explaining its denial of

probation.    The court noted Standiford had successfully avoided long-term

imprisonment despite her multiple felony convictions.          It explained that after

avoiding prison for so long, a prison sentence should be imposed in this case “so

that maybe, just maybe it will cross your mind to stop doing what you have been

doing.” Again, the district court’s statement of its reasons is explicit and clear.

       Standiford cites three cases in which the insufficiency of the reasons given

for consecutive sentences resulted in a remand for resentencing.              State v.

Jacobs, 607 N.W.2d 679, 690 (Iowa 2000); State v. Uthe, 542 N.W.2d 810, 816

(Iowa 1996); State v. Delaney, 526 N.W.2d 170, 178 (Iowa Ct. App. 1994).

However, the facts of these cases are distinguishable from those here. In all

4
  The district court’s unambiguous explanation obviates the need to consider whether the
reasons for consecutive sentences are “apparent” from the court’s “overall sentencing
plan.” See State v. Hennings, 791 N.W.2d 828, 838–39 (Iowa 2010).
                                           5


three of the cited cases, the record showed no direct explanation by the district

courts for consecutive sentencing. Jacobs, 607 N.W.2d at 690 (“[T]he court did

not provide reasons for its decision to impose consecutive sentences.”); Uthe,
542 N.W.2d at 816 (“Nothing . . . in the sentencing colloquy could be read as a

clue to the court’s reasoning.”); Delaney, 526 N.W.2d at 178 (“There was no

indication . . . that the reasons for imposing consecutive sentences were tied to

the rather generic and brief reasons for denying probation, or were covered by an

overall plan of sentencing.”). In this case, the district court explicitly stated it was

considering consecutive sentences and immediately thereafter stated its reasons

for doing so.

       We therefore reject Standiford’s request to vacate the sentences. The

district court provided reasons for both the denial of probation and the imposition

of consecutive sentences sufficient to comport with our case law and our rules of

criminal procedure.

       AFFIRMED.